DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 01/07/2021 (“01-07-21 OA”), the Applicant amended independent claim 16 and added new claim 31 in a reply filed on 04/01/2021. Applicant’s amendments to independent claim 16 have substantively changed the scope of the claim and its dependent claims.
Claims 1-15 are cancelled.
Claims 24-30 are withdrawn.
Currently, claims 16-23 and 31 are examined as below.
Response to Arguments
Applicant’s amendments to the title of the invention have overcome the specification objections as set forth under line item number 1 in the 01-07-21 OA.
Applicant’s amendments to claims 16-17 and 21 have overcome the 112(b) rejections as set forth under line item number 2 in the 01-07-21 OA.
Applicant’s amendments to independent claim 16 have overcome the prior-art rejections as set forth under line item numbers 3-5 in the 01-07-21 OA. However, the previously-cited prior art Sim still reads on parts of the claim. Details please see the rejections below.
A new reference is introduced. New grounds of rejections under 35 U.S.C. 103 are provided as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17, 21-23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0279707 A1 to Sim et al. (“Sim”) in view of US 2013/0280825 A1 to Yoshitaka et al. (“Yoshitaka”).

    PNG
    media_image1.png
    537
    765
    media_image1.png
    Greyscale

	Regarding independent claim 16, Sim in Figs. 1, 6, 8 and 11-14B teaches a method of producing microelectronic components comprising a carrier B1 (Figs. 12A-12B & ¶ 43, support substrate B1) and a microelectronic functional layer system (Figs. 14A-14B) applied to the carrier B1, the method comprising: 
forming a functional layer system B2 (Fig. 11, ¶ 43 & ¶ 39, semiconductor layer B2) on a front side of a growth substrate B3 (¶ 43, growth substrate B3); 
applying the carrier B1 to the functional layer system B2 for constitution of a workpiece B (Fig. 12B & ¶ 43, laminate structure B) formed of a layered composite comprised of the carrier B1, the functional layer system B2 and the growth substrate B3; 

utilizing incident radiation of a laser beam L (Figs. 1, 13, ¶ 43 & ¶ 116-¶ 118, laser beam L) from the reverse side of the growth substrate B3 through said growth substrate B3 such that the laser beam L is focused in a boundary region between the growth substrate B3 and the functional layer system B2 (¶ 116-¶ 118), and a bond between the growth substrate B3 and the functional layer system B2 in the boundary region is weakened or destroyed (¶ 116-¶ 118);
separating a functional layer stack B1, B2 (Figs. 1, 14A-14B & ¶ 120-¶ 122) comprised of the carrier B1 and the functional layer system B2 from the growth substrate B3, 
wherein 
for separation of the functional layer stack B1, B2 from the growth substrate B3, a vacuum gripper 210 (Figs. 6 & 14A-14B & ¶ 67-¶ 68, second holding unit 210) having a sealing zone 211 (Fig. 6 & ¶ 69, vacuum pad 211 seals the layer B to the holding unit 210) that circumferentially encloses an inner region 212 (¶ 69, nozzle 212) is applied to the reverse side of the growth substrate B3, and
a negative pressure (¶ 69, vacuum absorption. Vacuum is a negative pressure) is generated in the inner region 212 such that, by introduction of a separating force (¶ 69, vacuum force) to the growth substrate B3, separation of the functional layer stack B1, B2 from the growth substrate B3 is initiated in the inner region 212 (Fig. 8 & ¶ 86); and 
the growth substrate B3 held on the vacuum gripper 210 is removed from the functional layer stack B1, B2 that is held on the workpiece carrier 20 (Figs. 1, 14A-14B & ¶ 120-¶ 122).

	Yoshitaka recognizes a need for peeling off stacked substrates from each other (¶ 43). Yoshitaka in Fig. 3 satisfies the need by utilizing a vacuum gripper 30 (¶ 37, peeling device 30) including a sealing zone 110, 121 (¶ 44, first holding unit 110 and porous body 121) that circumferentially encloses an inner region 122 (¶ 45, suction space 122) is applied to a side of a substrate W (¶ 44, wafer W), and the vacuum gripper 30 is in contact with the substrate W along the sealing zone 110, 121 and not in contact with the substrate W in the inner region 122, and a negative pressure (¶ 45, vacuum) is generated in the inner region 122 for separating substrates (¶ 43 & ¶ 45).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the vacuum gripper taught by Sim with the vacuum peeling device taught by Yoshitaka, so as to peel off stacked substrates from each other.
Regarding claim 17, Sim in Figs. 1, 6, 8 and 14A-14B further teaches the workpiece carrier 20 is configured as a vacuum tensioning device 20 (Figs. 6 & 14A-14B & ¶ 67-¶ 68, second holding unit 210 of substrate separation device 20) having a sealing zone 111, 211 (Figs. 6, 8, ¶ 64 & ¶ 69, body 111 & vacuum pad 211) that circumferentially encloses an inner region 112, 212 (¶ 64 & ¶ 69, vacuum nozzle 112 & nozzle 212), and the workpiece B is applied to the workpiece carrier 20 such that contact with the workpiece carrier 20 is only established in a region of the sealing zone 111, 211 and a negative pressure (¶ 69, vacuum absorption. Vacuum is a negative pressure) is then generated in the inner region 112, 212.
Regarding claim 21, Sim in Figs. 1 and 13 teaches the incident radiation is oriented towards the reverse side of the growth substrate B3.
	However, the combination of Sim and Yoshitaka does not explicitly disclose the incident radiation is oriented obliquely to the reverse side of the growth substrate.
There are three known options of orienting an incident radiation of a laser beam on a reverse side of a growth substrate:  (1) orienting the incident radiation perpendicularly to the side of the substrate (2) orienting the incident radiation parallel to the side of the substrate and (3) orienting the incident radiation obliquely to the side of the substrate. With either option of (1), (2) or (3), a side of a substrate is irradiated by laser beam. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to try orienting the incident radiation obliquely to the reverse side of the substrate as an obvious matter of design choice between three known options as described above with a reasonable expectation of success of providing laser radiation on a side of a substrate (see In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art).  
Regarding claim 22, Sim in Figs. 14A-14B further teaches the workpiece B secured to the workpiece carrier 20 is heated to a temperature exceeding ambient temperature (¶ 121), and the temperature is ranging from 200°C to 280°C (¶ 121), which anticipates the claimed range of at least 50°C.
Regarding claim 23, Sim in Figs. 14A-14B further teaches the workpiece B is heated by a heating device 120 (¶ 120, heating unit 120) integrated in the workpiece carrier 20, and heat-up is executed in a contactless arrangement (Figs. 14A-14B, the structure B does not have physical contact with the heating unit 120 i.e., contactless arrangement) by thermal radiation and/or convection (Figs. 14A-14B).
Regarding claim 31, the combination of Sim and Yoshitaka does not explicitly disclose an angle between a surface normal of the reverse side and a direction of incidence is 5° to 10°..
	However, Sim in Figs. 1 and 13 teaches a general condition in which the incident laser beam L is oriented to the reverse side of the growth substrate B3 at an angle and has a direction of incidence (see Fig. 13).
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since Sim teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of an angle between a surface normal of the reverse side and a direction of incidence is 5° to 10° produce unexpected results that are different in kind and not different in degree, said general conditions taught by Sim renders claim 31 obvious.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sim and Yoshitaka, and further in view of US 2017/0062650 A1 to Chen et al. (“Chen”).
Regarding claim 20, Sim in Figs. 1 and 13 teaches an incident laser beam L (Figs. 1, 13, ¶ 43 & ¶ 116-¶ 118, laser beam L) with a line profile is employed, in which a movement would be implemented between the laser beam L and the workpiece B.
	However, the combination of Sim and Yoshitaka does not explicitly disclose a transverse relative movement is executed between the laser beam and the workpiece, perpendicularly to a longitudinal axis of the line profile.
	Chen recognizes a need for providing substantial damage and cracking in an LED structure for removing a growth substrate from the LED structure (¶ 48 & ¶ 50). Chen satisfies the need by utilizing a laser lift-off that generates a transverse wave TW of laser beam at an LED structure 120 and the transverse wave TW includes oscillations occurring perpendicular to a direction of energy transfer of the removing (i.e., longitudinal axis of the laser beam line profile) (Fig. 2G & ¶ 48-¶ 50).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the method taught by Sim and Yoshitaka with the laser beam movement taught by Chen, so as to provide substantial damage and cracking in an LED structure for removing a growth substrate from the LED structure.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 18 would be allowable, because the prior art of record, including Sim, Yoshitaka and Chen, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 18, measuring a surface profile of the workpiece held by the workpiece carrier prior to irradiation and/or during irradiation by the laser beam to record shape data, and by focus control of the laser beam during irradiation in accordance with the shape data, wherein the measuring is executed by a contactless method or a white light interferometry or laser triangulation.
Claim 19 would be allowable, because the prior art of record, including Sim, Yoshitaka and Chen, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 19, wherein, prior to irradiation by the laser beam, a fluid layer comprising a fluid transparent to laser radiation is brought into contact with the reverse side of the growth substrate, and in that irradiation by the laser beam is executed through the fluid layer, and the fluid layer is applied to the reverse side of the growth substrate by spin coating or spraying.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                   

/JAY C CHANG/Primary Examiner, Art Unit 2895